Citation Nr: 1229012	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-17 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 31, 2004, for the grant of service connection for a bilateral hearing loss disability and the assignment of a 50 percent disability rating.

2.  Entitlement to an extraschedular disability rating in excess of 30 percent for duodenal deformity with associated hypermotility.

3.  Entitlement to an extraschedular disability rating in excess of 50 percent for a bilateral hearing loss disability.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

Initially, the Board notes that the Veteran was awarded service connection for right ear hearing loss and a duodenal deformity with associated hypermotility (hereinafter referred to as a stomach disability) in October 1976.  Each disability was assigned a noncompensable rating.  See Rating Decision, October 18, 1976.

In April 1987, the Veteran filed increased rating claims for each of his disabilities.  A September 1987 rating decision continued the noncompensable disability rating for the Veteran's stomach disability, but increased the right ear hearing loss disability from noncompensable to 10 percent disabling, effective from April 20, 1987.  See Rating Decision, September 4, 1987.

In October 2001, the Veteran again filed increased rating claims for his service-connected disabilities as well as a claim of entitlement to service connection for tinnitus.  A July 2002 rating decision continued the previously assigned 10 percent disability rating for right ear hearing loss, increased the disability rating for the stomach disability from noncompensable to 10 percent disabling (effective from October 22, 2001), and granted entitlement to service connection for tinnitus, assigning a 10 percent disability rating.  See Rating Decision, July 25, 2002.

In January 2006, the Veteran filed claims of entitlement to increased disability ratings for his right ear hearing loss and stomach disability and petitioned VA to reopen his previously denied claim of entitlement to service connection for left ear hearing loss.  A May 2006 rating decision continued the 10 percent disability ratings for the Veteran's service-connected disabilities and declined to reopen the left ear hearing loss claim.  See Rating Decision, May 8, 2006.  In July 2006, the Veteran submitted a notice of disagreement (NOD) with the May 2006 determination.  Also in July 2006, the Veteran filed a new claim of entitlement to service connection for a psychiatric disorder.  A November 2006 rating decision denied the Veteran's claim.  See Rating Decision, November 9, 2006.  The Veteran submitted a NOD with this determination in December 2006.  The RO combined these two appeals and issued a statement of the case (SOC) in March 2007 as well as in April 2007.  The Veteran timely perfected his appeal with respect to these four issues in April 2007, and again in June 2007, as it was unclear which SOC he received.

An April 2009 rating decision: (1) reopened and granted the Veteran's claim of entitlement to service connection for left ear hearing loss, increasing the Veteran's previous 10 percent rating to 50 percent disabling, based on bilateral hearing loss, effective from March 31, 2004; (2) granted service connection for a psychiatric disorder and assigned a 50 percent disability rating, effective from July 10, 2006; and (3) granted an increased disability rating for a stomach disability, increasing the Veteran's previous 10 percent rating to 30 percent disabling, effective from March 31, 2005.  See Rating Decision, April 1, 2009.  A supplemental SOC (SSOC) to this effect was also issued in April 2009.  In June 2009, the Veteran submitted a NOD with the effective date assigned for his bilateral hearing loss.


In September 2008, the Veteran filed new claims of entitlement to service connection for diabetes mellitus, an eye disorder to include as secondary to diabetes mellitus, hypertension, and TDIU.  A May 2009 rating decision denied all of the aforementioned claims.  See Rating Decision, May 6, 2009.  The Veteran submitted a NOD with the RO's denial of his claim for TDIU later in May 2009.

In September 2009, the Veteran testified before the undersigned Veterans Law Judge, via video conference between the Board's central office in Washington, DC and the RO in St. Petersburg, Florida.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In November 2009, these claims came before the Board.  At that time, the Board denied the Veteran's claims of entitlement to increased disability ratings for bilateral hearing loss and a stomach disability.  The issues of entitlement to TDIU and an effective date prior to March 31, 2004, for the grant of service connection for a bilateral hearing loss disability and the assignment of a 50 percent disability rating, were remanded for the issuance of a SOC, see Manlincon v. West, 12 Vet. App. 238 (1999), and the issues of entitlement to extraschedular disability ratings for bilateral hearing loss and a stomach disability were remanded for adjudication in the first instance by the Agency of Original Jurisdiction (AOJ).

In April 2011, the AOJ issued a SOC with respect to the issues of entitlement to TDIU and an effective date prior to March 31, 2004, for the grant of service connection for a bilateral hearing loss disability and the assignment of a 50 percent disability rating and the Veteran perfect his appeal later in April 2011.  At that time, the Veteran indicated that he wished to have a Board hearing on these issues.  In November 2011, however, the Veteran withdrew this request.

A SSOC was issued in April 2011 with respect to the issues of entitlement to extraschedular disability ratings for bilateral hearing loss and a stomach disability.



The issues of entitlement an extraschedular disability rating in excess of 50 percent for a bilateral hearing loss disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  On June 4, 2012, prior to the promulgation of a decision on the issue of entitlement to an effective date prior to March 31, 2004, for the grant of service connection for a bilateral hearing loss disability and the assignment of a 50 percent disability rating, the Board received notification from the Veteran [through his authorized representative,] that a withdrawal of this issue is requested.

2.  The medical and other evidence of record fails to establish that the Veteran's service-connected duodenal deformity with associated hypermotility is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an effective date prior to March 31, 2004, for the grant of service connection for a bilateral hearing loss disability and the assignment of a 50 percent disability rating, by the Veteran (through his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Application of extraschedular provisions to the claim of entitlement to a disability rating in excess of 30 percent for a duodenal deformity with associated hypermotility is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in a determination being appealed.  See 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  See 38 C.F.R. § 20.204 (2011).  In the present case, the Veteran [through his authorized representative,] has withdrawn the issue of entitlement to an effective date prior to March 31, 2004, for the grant of service connection for a bilateral hearing loss disability and the assignment of a 50 percent disability rating, on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In February 2006, VA provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim of entitlement to an increased disability rating for a stomach disability, as well as an explanation of what evidence was to be provided by him and what evidence VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of the Veteran's claim in May 2006.  The Board also notes that details of the rating criteria were provided to the Veteran in April 2007.  Thereafter, the Veteran was afforded a meaningful opportunity to participate in the processing of his claim and given ample time to respond.  This cured any notice defects before the RO readjudicated the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records have been obtained, as well as his VA and private treatment records.  Social Security Administration (SSA) disability records have been associated with the claims file.  The Veteran's electronic Virtual VA file has also been reviewed and no relevant records have been added to the file.  The Veteran has also participated in a Board video conference hearing as well as multiple adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not indicated that any additional existing evidence is necessary for the adjudication of his claim.

The Board is aware of the fact that the aforementioned notice letters fail to specifically address extraschedular disability ratings.  The Board is obligated to consider whether the claimant was harmed by the error because, when a procedural defect is found, remand is appropriate only when correction of the defect "is essential for a proper appellate decision."  See Shinseki v. Sanders, 129 S. Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2011).  Thus, the Board should consider the "entire record in the proceeding," including "all evidence and material of record and applicable provisions of law and regulation" to determine whether a claimant was prejudiced by a VA notice error.  See Shinseki, at 1708; see also 38 U.S.C. § 7104(a) (West 2002).  
Lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  The Veteran was provided an April 2011 SSOC, which provided the relevant law and regulations explaining extraschedular disability ratings.  The Board also notes that the Veteran's private attorney has made numerous references to extraschedular ratings.  The Board concludes that a reasonable person could be expected to understand the particular requirements to substantiate a claim of entitlement to an extraschedular disability rating.  See Quartuccio, supra.  The Veteran has also been provided more than five years to make an argument on these grounds.  Accordingly, the Board concludes that the failure to provide a separate notice letter addressing extraschedular disability ratings was harmless.  See Mlechick, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

III.  Extraschedular Disability Rating

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for his stomach disability, on an extraschedular basis.  The Board disagrees.  In order to fully explain this determination, a recitation of the schedular findings in the November 2009 Board decision is necessary.



Schedular Disability Ratings

The Board initially noted that schedular disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 2002).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).  While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is generally the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

If VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 
If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 



Specific Rating Criteria

In November 2009, the Board noted that there are no specific rating criteria listed for duodenal deformity with associated hypermotility.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2011). 

A 10 percent rating was previously assigned as analogous to the criteria of Diagnostic Code 7305.  A mild duodenal ulcer, with recurring symptoms once or twice yearly, will be rated as 10 percent disabling.  A moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, will be rated as 20 percent disabling.  A moderately severe duodenal ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, will be rated as 40 percent disabling.  A severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, will be rated at 60 percent disabling.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2011). 

In April 2009, the RO granted a 30 percent rating for the service-connected duodenal deformity with associated hypermotility, effective March 31, 2005.  The grant was made under Diagnostic codes 7305 and 7319.  A severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress will be rated as 30 percent disabling.  This is the maximum rating under this diagnostic code.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011). 

Relevant Factual Background

In April 2005, Dr. M. R. H. saw the Veteran for follow-up and reviewed a VA letter telling him that the 10 percent rating was continued because he did not have continuous moderate manifestations.  The Veteran felt he had continuous moderate manifestations, as he had continuous episodes of nausea, bloating, and fullness.  He used medication on a constant basis and could not function without it.  Even with the medication, he was not symptom free and had only a 50 percent improvement. 

In October 2005, Dr. M. R. H. discussed a follow-up visit with the Veteran.  It was noted that his disability had been increased to 30 percent.  He related continued periods of alternating constipation and diarrhea.  His abdominal pain and bloating were less.  He did not have to strain.  There was no hematochezia or melena.  There was no nausea, vomiting, heartburn, or dysphagia.  The impression was severe gastroparesis, documented by gastric emptying time.  Medication was discussed.  The impression included gastroesophageal reflux disease, and monoclonal gammopathy, which the doctor felt was secondary to inflammatory disease. 

In November 2005, Dr. M. R. H. asserted that the Veteran had severe gastroparesis, as documented by obtaining gastric emptying time.  His symptoms remained under fair control with medication.  The Veteran reported that he continued to be constipated, particularly over the last two weeks.  His bowels were now moving, but he had to strain.  Milk of magnesia produced a bowel movement.  The impression included severe gastroesophageal reflux disease, and monoclonal gammopathy, which the doctor felt was secondary to inflammatory disease. 

VA clinical notes show that, in November and December 2005, the Veteran weighed 216 pounds.  In January 2006, he weighed 220 pounds.  In July 2006, he weighed 217.7 pounds.  VA also did blood tests in July 2006 and there were no findings indicative of anemia. 

In January 2006, private gastroenterologist, Dr. M. R. H., noted the Veteran had a history of gastroesophageal reflux disease, gastroparesis, hypertension, and stroke.  From a gastrointestinal standpoint, his main problem was worsening bloating, fullness, and more symptoms of gastroparesis due to less control of his blood sugar, since he started on Prednisone.  Physical examination showed the Veteran weighed 220 pounds.  His abdomen was soft, with right and left lower quadrant tenderness.  Neither hepatosplenomegaly nor masses were present.  Bowel sounds were active.  The impression was severe gastroparesis, which was documented by prolonged gastric emptying time.  Other diagnoses included gastroesophageal reflux disease and monoclonal gammopathy.  The reports from Dr. M. R. H. followed the Veteran through January 2006 without indication of anemia or weight loss. 

The report of the April 2006 VA gastrointestinal examination reflected multiple gastrointestinal complaints dating back to service.  Specifically, the Veteran complained of alternating diarrhea and constipation since service.  He had no vomiting, hematemesis or melena.  He had been on medication for several years, with moderate response.  There were no circulatory disturbances after meals and no hypoglycemic reactions.  The Veteran reported having constipation, alternating with diarrhea, on a daily basis.  He also reported episodes of colic with lower abdominal pain.  Distension was said to happen every day and wake him up at night.  This was present for several years and was of mild to moderate severity.  Physical examination of his abdomen showed it to be benign and non-tender.  There was no evidence of ulcer disease.  There was no weight gain or loss.  There were no signs of anemia.  There was no pain or tenderness.  The diagnosis was irritable bowel disease requiring daily medication and dietary therapy.  It was noted that the Veteran was service-connected for duodenal deformity with associated hypermotility and there was no evidence of duodenal deformity at that time. 

The Veteran had an esophagogastroduodenoscopy at a private hospital in October 2006.  The impression was: mild esophagitis seen in the lower third of the esophagus, reflux-induced mucosa appeared edematous and erythematous; mild gastritis found in the antrum, mucosa appeared edematous, erythematous, and erosive; normal duodenal bulb and second portion of the duodenum; and diabetic gastroparesis.  The antral biopsy revealed mild antral gastritis. 

In January 2007, the Veteran weighed at 226 pounds. 

The report of the December 2007 VA gastrointestinal examination reflected a long history of ulcer disease, delayed gastric emptying and erosive antral gastritis.  The claims file and tests results were reviewed.  The Veteran had no vomiting, hematemesis, or melena.  The Veteran was taking medication with a moderate response.  There were no circulatory disturbances after meals, hypoglycemic reactions, or constipation.  The Veteran had diarrhea and episodes of colic and distension.  Physical examination showed the abdomen was soft without masses.  There was no weight gain or loss.  There were no signs of anemia.  There was no pain or tenderness.  The diagnoses were duodenal ulcers, resolved, delayed gastric emptying, and gastritis. 

During a VA gastrointestinal examination in February 2009, the Veteran reported continued mid-epigastric pain.  It was noted that he had a history of delayed gastric emptying and erosive gastritis.  He was on medication for delayed gastric emptying.  He described a gnawing or burning pain with a frequency of daily or more often.  It occurred one to several hours after eating, was located in the epigastric area, and lasted one hour.  He also reported nausea, on a daily basis, and persistent diarrhea one to four times daily.  There were no other symptoms.  It was commented that the diarrhea was from irritable bowel syndrome, which was not under evaluation at the time.  Physical examination revealed that the Veteran weighed 224 pounds, which represented a weight gain of less than 10 percent.  There were no signs of significant weight loss, malnutrition or anemia.  The examination was normal with no masses or tenderness.  It was noted that a ventral hernia was not related to the condition being evaluated.

In September 2009, the Veteran testified to the effect that he was always bloated and had gas.  He could not eat certain foods or even drink water, because they "just tear my stomach up."  He also stated that he had to stay close to a restroom because he had constant diarrhea, every day.  His wife affirmed that everything hurt his stomach and he had to use the bathroom frequently. 

Conclusion

The Board noted that there were no rating criteria specifically identified for the service-connected duodenal deformity or the associated hypermotility.  Consequently, the disability was rated by analogy.  See 38 C.F.R. § 4.20 (2011).  In April 2009, the RO rated the disability by analogy to irritable bowel syndrome.  He was assigned a 30 percent rating by analogy to severe irritable bowel syndrome based on the reports that he suffered from chronic and constant symptoms.  That is the highest rating under the criteria for irritable bowel syndrome. 

For a higher rating, an analogy would have to be drawn with another disability.  For years, the disability was rated by analogy with a duodenal ulcer under Diagnostic Code 7305.  Under those criteria, the next higher rating, 40 percent, requires impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  In this case, there is no competent medical evidence of anemia or weight loss, or an associated impairment of health.  It does not appear that, at any time since a year prior to receipt of the Veteran's claim was received in January 2006, he had a level of frequency or severity that approximated the criteria for a 40 percent rating.  Similarly, the medical reports revealed that he did not have the pain, periodic vomiting, recurrent hematemesis, melena, anemia, or weight associated with a 60 percent disability.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2011).  The Board reviewed the rating code and did not find anything in the rating schedule that would provide a higher rating for the service-connected manifestations shown in this case.  See 38 C.F.R. § 4.114 (2011).

While the Board was certainly empathetic to the Veteran's sincere belief that his service-connected stomach disability was symptomatic to such an extent that a higher rating was warranted, the medical reports from his private physician and VA medical personnel provided a preponderance of evidence which established that his symptoms did not approximate any applicable criteria for a rating in excess of the current 30 percent.  As the preponderance of the evidence was against the claim, the benefit of the doubt doctrine was not applicable and the appeal was denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board also considered the issues raised by the Court in Hart, supra, and whether staged ratings were appropriate.  It was determined that the duodenal deformity with associated hypermotility had not significantly changed and that a uniform rating was appropriate in this case.

Extraschedular Disability Rating

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the precise type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As the Veteran has not met the requirements for a higher disability rating, similarly, he is not considered to present an exceptional disability picture.  While the Veteran has asserted that the severities of his gastrointestinal symptoms warrant an increased rating, these symptoms are contemplated by the rating schedule.  Accordingly, no extraschedular referral is warranted. 






ORDER

The issue of entitlement to an effective date prior to March 31, 2004, for the grant of service connection for a bilateral hearing loss disability and the assignment of a 50 percent disability rating, is dismissed.

Entitlement to an extraschedular disability rating in excess of 30 percent for duodenal deformity with associated hypermotility is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to a disability rating in excess of 50 percent for bilateral hearing loss and TDIU.

According to the Veteran, his service-connected bilateral hearing loss disability precludes employment and is of such severity that it causes a significant interference with his daily functioning beyond that which is contemplated by his schedular rating.  The Board finds that the report of occupational impairment and debilitating hearing loss symptoms are factors that are not contemplated by the rating criteria.  The Board finds that these factors are exceptional, and may render application of the regular schedular criteria impractical in this case.  Thus, the Board is remanding this issue to the RO for submission to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation. 

The Board also notes that in his representative's June 2012 communication the Board, the Veteran complained that his service-connected psychiatric disorder had also increased in severity, causing additional difficulty in maintaining employment.  Although the Board generally refers a raised claim to the RO for its initial adjudication, here the pending informal claim of entitlement to an increased disability rating for a psychiatric disorder is inextricably intertwined with his TDIU claim.  As such, these issues are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the criteria necessary to substantiate a claim of entitlement to an increased disability rating for a psychiatric disorder.

2.  Contact the Veteran and request that he identify all VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  All development efforts must be in writing and memorialized in the claims file.

3.  Thereafter, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his occupational and daily functional impairment caused by his bilateral hearing loss symptoms as well as relating to his psychiatric disability.  He should be provided an appropriate amount of time to submit this lay evidence.  Also, invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.

4.  Schedule the Veteran for a VA psychiatric examination, with an appropriate expert, to determine the Veteran's current level of disability.  The VA examiner must review the Veteran's claims file and a complete copy of this Remand in conjunction with the examination and the examination report must note that this has been accomplished.  All findings and conclusions must be set forth in a legible report.

5.  Afford the Veteran an appropriate VA examination to determine whether he is able to work due to his service-connected disabilities.  The VA examiner must evaluate and discuss the effect of the Veteran's service-connected hearing loss and psychiatric disabilities, both individually and in the aggregate, on his employability, to include the aggregate impact of these conditions.  The VA examiner must opine as to whether it is at least as likely as not that his service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the VA examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

All findings and conclusions must be set forth in a legible report.

6.  After associating any pertinent records with the claims file, submit the issue of entitlement to an increased disability rating for bilateral hearing loss to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation. 
7.  Adjudicate the Veteran's increased rating claim for his psychiatric disorder and then readjudicate whether a higher rating is warranted for the Veteran's bilateral hearing loss, to include the issue of entitlement to TDIU.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


